Citation Nr: 1201111	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  06-17 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss from September 1, 2008.

2.  Entitlement to total disability based upon individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to July 1973, and from February 1981 to January 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Board notes that a March 2006 letter from a former representative informed the Ro that the Veteran had withdrawn his appeal.  The letter was drafted after the date of a VA Form 21-22 appointing the Veteran's current representative.  Pursuant to the Form 21-22, and other correspondence from the Veteran, VA reinstated the appeal.

In a December 2009 rating decision VA granted entitlement to service connection for residuals of a laceration of the right palm with a noncompensable rating, effective April 2008.  A July 2010 rating decision granted entitlement to service connection for idiopathic dizziness with an initial 30 percent rating, effective March 2006.  There is no indication in the claims file that the Veteran appealed the initial ratings and effective dates of either rating decision.  Therefore, neither issue is currently before the Board and will not be addressed in the decision below.  See 38 C.F.R. § 20.200 (2011).

The Veteran testified at a videoconference hearing in February 2011 before the undersigned.  A transcript of the hearing is contained in the record.

In May 2011, the Board denied entitlement to a rating in excess of 10 percent for a bilateral hearing loss prior to September 1, 2008, and remanded the current issue on appeal.  The case has been returned to the Board for further appellate consideration.

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to total disability evaluation based on individual unemployability due to service connected disorders is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, Diagnostic Code. 


FINDING OF FACT

Since September 1, 2008, the Veteran's bilateral hearing loss has not been manifested by an exceptional pattern of hearing impairment in either ear, or by a compensable hearing loss under 38 C.F.R. § 4.85, Table VII.


CONCLUSION OF LAW

The requirements for an evaluation in excess of 10 percent for bilateral hearing loss, from September 1, 2008, were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321(b), 3.951(b), 4.1, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION
Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in correspondence dated in April 2004 of the information and evidence needed to substantiate and complete a claim of entitlement to an increased rating to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  In March 2006 correspondence, VA also informed the Veteran of how disability evaluations and effective dates are assigned.

VA has fulfilled its duty to assist the claimant, including providing the Veteran with a VA examinations and a hearing before the Board.  At the February 2011 hearing, the undersigned notified the Veteran of the elements needed to establish entitlement to an increased rating, as well as the types of evidence that would contain pertinent findings.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Board acknowledges that the Veteran is in receipt of benefits administered by the Social Security Administration.  The Veteran and his representative, however, explained that the appellant's hearing loss played no part in the Social Security disability determination.  Consequently, Social Security records are not relevant to this appeal and they need not be secured.  See Golz v. Shinseki, 590 F.3d 1317, 1320 (Fed.Cir.2010). 

The Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and he did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  He submitted multiple statements throughout the appeal.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Id. at 594.  Where an increase in the level of a service-connected disability is at issue, however, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this decision is, therefore, undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level measured by puretone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz ).  To evaluate the degree of disability from service-connected defective hearing, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100.  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenman v. Principi, 3 Vet. App. 345 (1992). 

An exceptional pattern of hearing impairment occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more.  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86.  Further, when the average puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  Id. 

Factual Background and Analysis

By way of history, a March 1975 rating decision granted entitlement to service connection for a right ear hearing loss with an initial noncompensable rating.  A May 1988 rating decision granted service connection for the left ear hearing loss, and assigned a noncompensable rating.  A March 1991 rating decision granted a 10 percent rating for the bilateral hearing loss, effective December 1990.  VA received the Veteran's current claim for an increased rating in April 2004.  In a May 2011 decision, the Board continued the Veteran's 10 percent rating for bilateral hearing loss prior to September 1, 2008.  

An April 2008 VA general examination report notes that physical examination of the ears revealed the pinna, external canal and tympanic membrane to be normal.  There was no discharge.  The examiner also noted that the Veteran's hearing was grossly normal. 

In November 2010, the Veteran underwent VA audiometric testing.  His hearing loss was manifested as follows: 




HERTZ




1000
2000
3000
4000
AVG
RIGHT
35
70
70
70
61.25
LEFT
25
50
65
60
50

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 80 percent in the left ear.

The Veteran testified in February 2011 that his hearing aids created more problems for him, as they amplified the noise.  On the other hand, he indicated that it was not an inability to hear adequately when he worked as a substitute school teacher and a paralegal that was the main impact of his hearing loss.  Instead, it was anxiety caused by wondering if he had heard a public address announcement at school, and his concern with whether he got the information right at the law office.  He noted that sometimes he asked a student what was said and, of course, he had difficulty hearing a child's voice.  See Hearing Transcript, pp. 8-9.  He stated that his hearing loss had improved from the 1980s, but felt that this improvement came about because he ceased employment in factories.  Thus, he felt that his hearing loss additionally interfered with his employment opportunities by preventing him from maintaining factory employment, where his hearing would only decrease due to noise exposure.

In June 2011, the Veteran was afforded a VA examination to assess his current level of hearing loss.  His hearing loss was manifested as follows: 



HERTZ




1000
2000
3000
4000
AVG
RIGHT
35
70
65
65
58.75
LEFT
25
45
60
60
47.5

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 94 percent in the left ear.  His right ear was assessed with normal to severe hearing loss, and his left ear was assessed with normal to moderately severe hearing loss.

The Board initially observes that as neither ear shows a puretone threshold of 55 decibels or more in each of the four specified frequencies, and as neither ear shows a puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, neither ear shows an exceptional hearing pattern.  38 C.F.R. § 4.86.

Based on the November 2010 testing, the Veteran's right ear, under 38 C.F.R § 4.85, Table VI, demonstrated a hearing impairment at Roman numeral II, and his left ear hearing impairment was at Roman numeral IV.  A Level II and Level IV intersect at the noncompensable level under Table VII.  38 C.F.R. § 4.85, Tables VI and VII.  

Based on the June 2011 testing, the Veteran's right ear, under 38 C.F.R § 4.85, Table VI, demonstrated a hearing impairment at Roman numeral IV, and his left ear hearing impairment was at Roman numeral I.  A Level IV and a Level I intersect at the noncompensable level under Table VII.  38 C.F.R. § 4.85, Tables VI and VII.  

The Veteran is credible in his descriptions of his hearing loss; however, the preponderance of the clinical evidence shows that his bilateral hearing loss does not meet or approximate the criteria for a rating higher than 10 percent for the period from September 1, 2008.  38 C.F.R. §§ 4.7, 4.85, 4.86.  Indeed audiometric testing reveals that the Veteran's bilateral hearing loss does not even meet the criteria for a compensable rating.  The Board notes, however, that reduction action is not in order since the compensable rating has been in effect for at least 20 years.  38 C.F.R. § 3.951(b).  

As for the impact of any nonservice connected situational anxiety that symptom is part of the referred issue of entitlement to service connection for an acquired psychiatric disorder, and it is not germane to the question what rating is in order for a bilateral hearing loss.  38 C.F.R. §§ 4.85, 4.86, 4.130 (2011).

The preponderance of the evidence shows the Veteran's bilateral hearing loss did not more nearly approximate the criteria for an increased rating for the period from September 1, 2008.  38 C.F.R. §§ 4.1, 4.7, 4.85, 4.86, Diagnostic Code 6100.  The appeal is denied.

The Board considered referring the Veteran's case for consideration of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  The Veteran has provided written statements in the past that VA was not providing him with a rating that considered all of his symptoms, referring to his vertigo ("dizziness").  The Veteran is, however, separately compensated for idiopathic dizziness.  The rating criteria considered in this case otherwise reasonably describe the Veteran's hearing loss disability level and symptomatology.  The Veteran's disability picture due to his hearing loss is contemplated by the rating schedule, and it is not exceptional.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In the absence of an exceptional disability picture, there is no basis for referral for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1). 

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to a rating in excess of 10 percent for bilateral hearing loss from September 1, 2008 is denied.


REMAND

The Veteran contends that he is entitled to a total disability evaluation based on individual unemployability due to service connected disorders.  He maintains that he is unable to work due to residuals of a right palm laceration, dizziness, and anxiety, the latter pathology being inextricably intertwined with the question of entitlement to service connection an acquired psychiatric disorder as referred to the RO above.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) found that a claim for a total disability rating based upon unemployability was part of an underlying increased rating claim.  While the Veteran contends that he is entitled to total disability evaluation based on individual unemployability due to service connected disorders, he has not submitted a VA Form 21-8940, and the RO/AMC has not had the opportunity to forward VA Form 21-4192 to the Veteran's prior employees.  As such, these steps should be performed on remand.

As noted the Veteran reports being unemployed as a result of his palm disorder, idiopathic dizziness, as well as due to his currently nonservice connected anxiety.  The question of entitlement to service connection for anxiety is, of course, inextricably intertwined with the question of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  As such, it must be adjudicated on remand.

The appellant currently has a combined 40 percent evaluation for his currently service connected disorders.  As such, the Veteran should be provided necessary VA examinations to address whether or not his service-connected disabilities alone render him unable to secure and maintain substantially gainful employment, to include describing their functional impairment and impact on physical and sedentary employment

The Veteran reports receiving Social Security Administration disability benefits, in part, due to his service-connected disabilities.  While his Social Security records were not pertinent to the claim adjudicated above, they are pertinent to a claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  When VA is put on notice of the existence of pertinent Social Security records, as here, it must seek to obtain those records before proceeding with the appeal.  Masors v. Derwinski, 2 Vet. App. 180 (1992).  Thus, the RO should obtain and associate with the claims file a copy of Social Security's disability determination, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims file and ensure that all notification and development action required by 38 U.S.C.A. §§ 5102 , 5103, and 5103A (West 2002 & Supp. 2011) are fully complied with and satisfied.

2.  The RO should obtain from the Social Security Administration records pertinent to the appellant's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3.  The RO/AMC should forward a VA Form 21-8940, Veteran's Application for Increased Compensation based on Unemployability to the Veteran for completion.

4.  Thereafter, the RO/AMC should forward VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefit, to any former employers listed on the Veteran's submitted VA Form 21-8940.

5.  The RO must adjudicate the claim of entitlement to service connection an acquired psychiatric disorder to include whether any diagnosed psychiatric disorder is caused or aggravated by a service connected disorder.  

6.  The Veteran should then be scheduled for VA examinations which must address whether it is at least as likely as not that service connected disorders alone render him unable to secure and maintain substantially gainful employment.  Any examination conducted must address in writing any functional impairment and the impact of the service connected disorder on physical and sedentary employment.

7.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

8.  After completion of the above and any additional development deemed necessary, the issue on appeal must be reviewed with consideration of all applicable laws and regulations.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  The Veteran is informed that the Board cannot exercise appellate jurisdiction over any denial of entitlement to service connection for a psychiatric disorder without a timely perfected appeal.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


